Case: 1:19-cv-06838 Document #: 64 Filed: 12/17/19 Page 1 of 2 PagelD #:5011

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

KAWADA CO., LTD.,

Plaintiff,
Vv.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

Defendants.

Case No.: 19-cv-6838

Judge John Z. Lee

me eee eee ee

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs KAWADA CO.,

LTD., hereby dismiss with prejudice all causes of action in the complaint against the following

Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

No. Defendant
7] LeeEv
258 star3

375s jyzg

The respective Defendants have not filed an answer to the complaint or a motion for summary

judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is

appropriate.

Respectfully submitted,

Dated: December 17, 2019 By:

s/Michael A. Hierl

Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone
mhierl@hsplegal.com

Attorneys for Plaintiffs

Kawada Co., Ltd.
Case: 1:19-cv-06838 Document #: 64 Filed: 12/17/19 Page 2 of 2 PagelD #:5011

CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of

Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on December 17, 2019.

s/Michael A. Hierl

 
